§EE.=.E§@

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLUMBIA _AUG l 1 2017
.S. D'str'\ct & Bankrupf€y
griggs ttier tth District of Columbla
Consuelo Jordan, )
)
Plaintiff, )
')
v. ) Civil Action No. 17-1473 CUNA)
' )
EEOC, Washington Field Office, )
Acting Director Mindy Weinstein, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 1915 (e)(2)(B)(ii). Under that statute, the Court is required to
dismiss a case “at any time” it determines that the complaint fails to state a claim upon which
relief can be granted

Plaintiff is a District of Columbia resident who has sued the Acting Director of the Equal
Employment Opportunity Cornmission’s Washington Field Office (“EEOC”). Compl. Caption.
The complaint is not a model of clarity, but it appears from the attachments that this action arises
from EEOC’s handling of plaintiffs employment discrimination complaint against the Executive
Offlce for United States Attorneys. “[N]o cause of action against the EEOC exists for challenges
to its processing of a claim.” sz'th v. Casellas, 119 F.3d 33, 34 (D.C. Cir. 1997) (per curiam).
Rather, “Congress intended the private right of action . . . under which an aggrieved employee
may bring a Title VII action directly against his or her employer [] to serve as the remedy for any

improper handling of a discrimination charge by the EEOC.” ]d., citing 42 U.S.C. § 2000e-

 

5(t)(1). Therefore, this case will be dismissed A separate Order accompanies this

%…r>d~

Date: August l\ , 2017 United States District Judge

Memorandum Opinion.